
	

114 HR 2130 : Red River Private Property Protection Act
U.S. House of Representatives
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2130
		IN THE SENATE OF THE UNITED STATES
		December 10, 2015Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To provide legal certainty to property owners along the Red River in Texas, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Red River Private Property Protection Act. 2.Disclaimer and outdated surveys (a)In generalThe Secretary disclaims any right, title, and interest to the land located south of the South Bank boundary line in the affected area.
 (b)Clarification of prior surveysSurveys conducted by the Bureau of Land Management before the date of the enactment of this Act shall have no force or effect in determining the South Bank boundary line.
			3.Survey of South Bank boundary line
 (a)Survey requiredTo identify the South Bank boundary line in the affected area, the Secretary shall commission a survey. The survey shall—
 (1)adhere to the gradient boundary survey method; (2)span the entire length of the affected area;
 (3)be conducted by Licensed State Land Surveyors chosen by the Texas General Land Office, in consultation with the Oklahoma Commissioners of the Land Office and each affected federally recognized Indian tribe;
 (4)be completed not later than 2 years after the date of the enactment of this Act; and (5)not be submitted to the Bureau of Land Management for approval.
 (b)Approval of the surveyAfter the survey is completed, the Secretary shall submit the survey to be approved by the Texas General Land Office, in consultation with the Oklahoma Commissioners of the Land Office and each affected federally recognized Indian tribe.
 (c)Surveys of individual parcels (1)In generalParcels surveyed as required by this section shall be surveyed and approved on an individual basis by the Texas General Land Office, in consultation with the Oklahoma Commissioners of the Land Office and each affected federally recognized Indian tribe.
 (2)Surveys of individual parcels not submitted to the Bureau of Land ManagementSurveys of individual parcels shall not be submitted to the Bureau of Land Management for approval. (d)Notice (1)Notification to the SecretaryNot later than 30 days after a survey for a parcel is approved by the Texas General Land Office under subsection (c), such office shall provide to the Secretary the following:
 (A)Notice of the approval of such survey. (B)A copy of such survey and field notes relating to such parcel.
 (2)Notification to adjacent landownersNot later than 30 days after the date on which the Secretary receives notification relating to a parcel under paragraph (1), the Secretary shall provide to landowners adjacent to such parcel the following:
 (A)Notice of the approval of such survey. (B)A copy of such survey and field notes relating to such parcel.
 (C)Notice that the landowner may file an appeal and seek further judicial review under section 4. (D)Notice that the landowner may apply for a patent under section 5.
 (E)Any additional information considered appropriate by the Secretary. 4.Appeal (a)Appeal to administrative law judgeNot later than 1 year after the date on which a landowner receives notification under section 3(d)(2), a landowner who claims to hold right, title, or interest in the affected area may appeal the determination of the survey to an administrative law judge of the Department of the Interior.
			(b)Further judicial review
 (1)In generalA landowner who filed an appeal under subsection (a) and is adversely affected by the final decision may, not later than 120 days after the date of the final decision, file a civil action in the United States district court for the district—
 (A)in which the person resides; or (B)in which the affected area is located.
 (2)Standard of reviewThe district court may review the case de novo and may enter a judgment enforcing, modifying, and enforcing as so modified, or setting aside in whole or in part, the decision of the administrative law judge.
				5.Red River surface rights
			(a)Notification of application period for patents
 (1)In generalOn the date that is 18 months after the date on which the Secretary receives notification relating to a parcel under section 3(d)(1), the Secretary shall determine whether such parcel is subject to appeal or further judicial review.
 (2)Parcel not subject to appeal or judicial reviewNot later than 30 days after the date on which the Secretary determines a parcel is not subject to appeal or judicial review, the Secretary shall—
 (A)notify federally recognized Indian tribes with jurisdiction over lands adjacent to such parcel that the Secretary shall accept applications for patents for that parcel under subsection (b) for a period of 210 days; and
 (B)begin accepting applications for patents for that parcel under subsection (b) for a period of 210 days.
 (3)Parcel subject to appeal or judicial reviewIf the Secretary determines a parcel is subject to appeal or further judicial review, the Secretary shall, not less than once every 6 months, check the status of the appeals or judicial reviews relating to such parcel, until the Secretary determines such parcel is not subject to appeal or further judicial review.
 (b)Patents for lands in the affected areaIf the Secretary receives an application for a patent for a parcel of identified Federal lands during the period for applications for such parcel under subsection (a)(2)(B) and determines that the parcel has been held in good faith and in peaceful adverse possession by an applicant, or the ancestors or grantors of such applicant, for more than 20 years under claim (including through a State land grant), the Secretary may issue a patent for the surface rights to such parcel to the applicant, on the payment of fair market value per acre, if the patent includes the following conditions:
 (1)All minerals contained in the parcel are reserved to the United States and subject to sale or disposal by the United States under applicable leasing and mineral land laws.
 (2)Permittees, lessees, or grantees of the United States have the right to enter the parcel for the purpose of prospecting for and mining deposits.
 (c)Pending requests for patentsThe Secretary shall not offer a parcel of identified Federal land for purchase under section 6 if a patent request for that parcel is pending under this section.
			6.Right of refusal and competitive sale
 (a)Right of refusal (1)Offers to purchaseAfter the expiration of the period for applications under section 5(a)(2)(B), the Secretary shall offer for purchase for a period of 60 days for each right of refusal—
 (A)the surface rights to the remaining identified Federal lands located north of the vegetation line of the South Bank to—
 (i) the federally recognized Indian tribes holding reservation or allotment land on June 5, 1906, with the first right of refusal;
 (ii)the adjacent owner of land located in Oklahoma to the north with the second right of refusal; (iii)if applicable, the adjacent owner of land located in Texas to the south with the third right of refusal;
 (iv)if applicable, the adjacent owner of land located to the east with the fourth right of refusal; and (v)if applicable, the adjacent owner of land located to the west with the fifth right of refusal; and
 (B)the surface rights to the remaining identified Federal lands located south of the vegetation line of the South Bank to—
 (i) the federally recognized Indian tribes holding reservation or allotment land on June 5, 1906, with the first right of refusal;
 (ii)the adjacent owner of land located in Texas to the south with the second right of refusal; (iii)if applicable, the adjacent owner of land located in Oklahoma to the north with the third right of refusal;
 (iv)if applicable, the adjacent owner of land located to the east with the fourth right of refusal; and (v)if applicable, the adjacent owner of land located to the west with the fifth right of refusal.
 (2)Remaining identified Federal lands definedIn this subsection, the term remaining identified Federal lands means any parcel of identified Federal lands— (A)not subject to appeal or further judicial review under section 4;
 (B)not determined by an administrative law judge of the Department of the Interior or a Federal court to be the property of an adjacent landowner; and
 (C)not patented or subject to a pending request for a patent under section 5. (b)Disposal by competitive saleIf a parcel offered under subsection (a) is not purchased, the Secretary shall offer the parcel for disposal by competitive sale for not less than fair market value as determined by an appraisal conducted in accordance with nationally recognized appraisal standards, including the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice.
 (c)Conditions of saleThe sale of a parcel under this section shall be subject to— (1)the condition that all minerals contained in the parcel are reserved to the United States and subject to sale or disposal by the United States under applicable leasing and mineral land laws;
 (2)the condition that permittees, lessees, or grantees of the United States have the right to enter the parcel for the purpose of prospecting for and mining deposits; and
 (3)valid existing State, tribal, and local rights. (d)ReportNot later than 5 years after the date on which the survey is approved, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a list of the parcels of identified Federal lands that have not been sold under subsection (b) and a description of the reasons such parcels were not sold.
 7.Resource management planThe Secretary may not treat a parcel of identified Federal lands as Federal land for the purposes of a resource management plan if the treatment of such parcel does not comply with the provisions of this Act.
		8.Construction
 (a)Lands located north of the South Bank boundary lineNothing in this Act shall be construed to modify the interest of Texas or Oklahoma or sovereignty rights of any federally recognized Indian tribe over lands located to the north of the South Bank boundary line as established by the survey.
 (b)Patents under the Color of Title ActNothing in this Act shall be construed to modify land patented under the Act of December 22, 1928 (Public Law 70–645; 45 Stat. 1069; 43 U.S.C. 1068; commonly known as the Color of Title Act), before the date of the enactment of this Act.
 (c)Red River Boundary CompactNothing in this Act shall be construed to modify the Red River Boundary Compact as enacted by the States of Texas and Oklahoma and consented to by the United States Congress by Public Law 106–288 (114 Stat. 919).
 (d)Tribal allotmentsNothing in this Act shall be construed to alter the present median line of the Red River as it relates to the surface or mineral interests of tribal allottees north of the present median line.
 (e)Tribal reservationsNothing in this Act shall be construed to create or reinstate a tribal reservation or any portion of a tribal reservation.
 (f)Tribal mineral interestsNothing in this Act shall be construed to alter the valid rights of the Kiowa, Comanche, and Apache Nations to the mineral interest trust fund created pursuant to the Act of June 12, 1926.
 9.DefinitionsIn this Act: (1)Affected areaThe term affected area means lands along the approximately 116-mile stretch of the Red River from its confluence with the North Fork of the Red River on the west to the 98th meridian on the east between the States of Texas and Oklahoma.
 (2)Gradient boundary survey methodThe term gradient boundary survey method means the measurement technique used to locate the South Bank boundary line under the methodology established in Oklahoma v. Texas, 261 U.S. 340 (1923) (recognizing that the boundary line between the States of Texas and Oklahoma along the Red River is subject to change due to erosion and accretion).
 (3)Identified Federal landsThe term identified Federal lands means the lands in the affected area from the South Bank boundary line north to the medial line of the Red River as identified pursuant to this Act.
 (4)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management. (5)South BankThe term South Bank means the water-washed and relatively permanent elevation or acclivity, commonly called a cut bank, along the southerly or right side of the Red River which separates its bed from the adjacent upland, whether valley or hill, and usually serves to confine the waters within the bed and to preserve the course of the river (as specified in the fifth paragraph of Oklahoma v. Texas, 261 U.S. 340 (1923)).
 (6)South bank boundary lineThe term South Bank boundary line means the boundary between Texas and Oklahoma identified through the gradient boundary survey method (as specified in the sixth and seventh paragraphs of Oklahoma v. Texas, 261 U.S. 340 (1923)).
 (7)SurveyThe term survey means the survey required by section 3(a). (8)Vegetation lineThe term vegetation line means the visually identifiable continuous line of vegetation that is adjacent to the portion of the riverbed kept practically bare of vegetation by the natural flow of the river and is continuous with the vegetation beyond the riverbed.
			
	Passed the House of Representatives December 9, 2015.Karen L. Haas,Clerk
